Citation Nr: 0840806	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $16,840.53.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971, during the Vietnam Era.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision in which 
the RO's Committee on Waivers and Compromises denied the 
veteran's claim for waiver of recovery of an overpayment of 
compensation benefits in the amount of $16,840.53.  In June 
2005, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2005.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable to cases involving 
waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  That notwithstanding, the Board's review of the 
claims file reveals that additional RO action on the claim on 
appeal is warranted.

The June 2005 Decision on Waiver of Indebtedness indicates 
that the debt at issue in this case was created when, in 
December 2004, VA retroactively terminated the veteran's 
dependency allowance for his children, effective on September 
3, 2000 and August 21, 2001, after they were awarded 
Chapter 35 educational benefits in their own name.

Under 38 C.F.R. § 1.965(a)(2008), six elements are set forth 
for considering whether repayment of indebtedness would 
violate principles of equity and good conscience.  The first 
two equity and good conscience elements to consider are the 
fault of the debtor, and balancing the fault of the debtor 
and VA.

There is no documentation contained in the claims file 
regarding the retroactive termination of dependency 
allowance.  The veteran's dependant's Chapter 35 educational 
benefits file has not been associated with the claims file.  
That file should contain pertinent evidence including the 
application for Chapter 35 benefits, the award of those 
benefits and the retroactive termination of dependency 
allowance.  This evidence is relevant to the consideration of 
fault under § 1.965(a) and must be associated with the claims 
folder and considered by the RO prior to further appellate 
consideration by the Board.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
dependant's Chapter 35 education folder, 
and associate it with the claims file.  
The RO should also obtain and incorporate 
into the claims file any other relevant 
correspondence and evidence relating to 
the current overpayment, if not located 
in the education file.

2.  An up-to-date financial status report  
should be obtained from the veteran and 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




